 Martin K. Banks (#5443)
 martin.banks@stoel.com
 Jason T. Morgan (pro hac vice pending)
 jason.morgan@stoel.com
 STOEL RIVES LLP
 201 S Main Street, Suite 1100
 Salt Lake City, UT 84111
 Telephone: (801) 328-3131

 Attorneys for Intervenor-Defendant
 Enefit American Oil Co.


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 LIVING RIVERS; GRAND CANYON
 TRUST; CENTER FOR BIOLOGICAL
 DIVERSITY; NATURAL RESOURCES                       INTERVENOR-DEFENDANT ENEFIT
                                                    AMERICAN OIL CO.’S AMENDED
 DEFENSE COUNCIL; SIERRA CLUB;                      STATEMENT DENYING ARBITRARY
 WATERKEEPER ALLIANCE, INC.;                        OR CAPRICIOUS ACTION
 COLORADO RIVERKEEPER; and
 UTAH PHYSICIAN FOR A HEALTHY                       Civil No. 4:19-CV-00041-DN-PK
 ENVIRONMENT;
                            Plaintiffs ,
          v.                                        Judge David Nuffer
 DAVID BERHARDT, Secretary of the                   Magistrate Judge Paul Kohler
 Interior; JOSEPH BALASH, Assistant
 Secretary for Land and Mineral
 Management; U.S. DEPARTMENT OF
 THE INTERIOR; U.S. BUREAU OF
 LAND MANAGEMENT; U.S. FISH &
 WILDLIFE SERVICE; and LARRY
 CRIST, Field Supervisor of the U.S. Fish
 & Wildlife Service's Utah Field Office;

                            Federal Defendants,

 ENEFIT AMERICAN OIL CO.,

                            Intervenor-Defendant.




105482358.1 0045711-00009
          Pursuant to DUCivR 7-4(a)(2), Intervenor-Defendant Enefit American Oil Co.

 (“Enefit”) submits this Amended Statement Denying Arbitrary or Capricious Action in

 response to Plaintiffs’ Amended and Supplemental Complaint for Declaratory and Injunctive

 relief, (ECF No. 61). Intervenor-Defendant Enefit joins with the Federal Defendants and

 denies that the decision of the Federal Defendants approving and issuing the rights-of-way

 across federal public land, or any part thereof, violated or violates either the National

 Environmental Policy Act, the Endangered Species Act, or their implementing regulations.

 Intervenor-Defendant Enefit also joins with the Federal Defendants and denies that the

 decision of the Federal Defendants was or is arbitrary or capricious or an abuse of discretion,

 denies that the decision was or is not supported by substantial evidence; and denies that the

 decision was or is not in accordance with law, as Plaintiffs allege. See Complaint ¶¶ 37,38, 39,

 40, 41, 42, 43, 44, 47, 48, 49, 50, 51, 52 and 53. Intervenor-Defendant Enefit further joins

 with Federal Defendants and denies that Plaintiffs are entitled to any relief sought in the

 Amended and Supplemental Complaint. Consequently, Intervenor-Defendant Enefit denies

 that Plaintiffs have stated a claim for relief.


                                                   Respectfully submitted,

Dated: March 10, 2020                              STOEL RIVES LLP

                                                   By:      /s/ Martin K. Banks
                                                          MARTIN K. BANKS
                                                          JASON T. MORGAN
                                                          Attorneys for Intervenor Defendant
                                                          Enefit American Oil Co.




                                                      2
105482358.1 0045711-00009
                                   CERTIFICATE OF SERVICE

                I certify that on March 10, 2020, I filed a copy of the foregoing document with the

   Clerk of the Court for the U.S. District Court of Utah by using the CM/ECF system.

   Participants in this Case No. 4:19-CV-00041-DN-PK who are registered CM/ECF users will

   be served by the CM/ECF system.


      Heidi J. McIntosh                            Caitlin Cipicchio
      Alex Hardee                                  U.S. Department of Justice, ENRD
      Michael Hiatt                                601 D Street, NW
      Earthjustice                                 Washington, DC 20579
      633 17th Street Suite 1600                   caitlin.cipicchio@usdoj.gov
      Denver, CO 80202
      hmcintosh@earthjustice.org
      ahardee@earthjustice.org
      mhiatt@earthjustice.org

      Michael S. Toll                              Rickey Turner
      Grand Canyon Trust                           U.S. Department of Justice, ENRD
      4404 Alcott Street                           601 D Street, NW
      Denver, CO 80211                             Washington, DC 20579
      mtoll@grandcanyontrust.org                   rickey.turner@usdoj.gov


      Edward B. Zukoski
      Center For Biological Diversity
      1536 Wynkoop Street Suite 421
      Denver, CO 80202
      tzukoski@biologicaldiversity.org




                                                       /s/ Martin K. Banks
                                                       Martin K. Banks
                                                       Jason T. Morgan

                                                       Attorneys for Intervenor-Defendant
                                                       Enefit American Oil Co.


                                                   3
105482358.1 0045711-00009
